PER CURIAM:
Appellant Rubin Weeks is currently incarcerated at the Southeast Correctional Center in Charleston, based on his 1992 convictions of kidnapping and forcible rape. In June 2016, Weeks filed a petition for declaratory judgment in the Circuit Court of Cole County against various State government officials, and against management employees of the private firm which provides medical care to inmates in Department of Corrections' facilities. As relevant to this appeal, Weeks' petition challenged his underlying convictions and sentences, and also challenged the defendants' alleged refusal to provide him with necessary medical treatment. The circuit court dismissed Weeks' petition. He appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).